DISSENTING OPINION.
LAMM, c. J.
I am committed to the doctrine of inherent power in courts. To that extent I concur Courts: Inherent Power: Unreasonable Restrictions. with the opinion of Brother Gt'eaves. I agree to the legislative right to temperately regulate mere inherent power so long as it is not destroyed. In such case the power to regulate is not the power to destroy. [Railroad v. Grildersleeve, cited by him.] I part with him (assuming for the instant that he has put the right construction upon our statutes relating to disbarment) on the question of legislative power to pass the laws involved. I consider them unreasonable regulations in the particular I am about to mention. That a court has the inherent power to disbar an attorney and that the lawmaker can pass laws regulative of that power, which permits the court to disbar for light offenses whilst at the same time denying the power to disbar for dark and heavy offenses except on the condition precedent of conviction, is not to my mind rea-*408sonable. Such statutes amount to this: If an attorney’s practice is to embezzle or forge documents or steal his client’s moneys o.r commit subornation of perjury or obtain credit or property by false pretenses, he may not be suspended or disbarred if so be he can escape punishment because of the doctrine of “reasonable doubt,” or by the statute of limitations, or by a technical defect in the indictment, or because of the inefficiency or lukewarmness of the prosecution, or because of the absence of witnesses, or because the case was not brought to trial at the term required by statute, or because of many other technical ills and mishaps attending prosecutions for felonies and breaking such cases regardless of merits. So he may escape conviction by a hung jury. I cannot accept the doctrine that such is a reasonable regulation. An attorney is an officer of the court, a hand or instrumentality of the court,- part and parcel of its being when rectus-in curia. To refuse to the court power to take away his general warrant of attorney and the right to exercise in court the delicate, important and dignified functions of an attorney at law, because of the accidental fact that one, two or three of the twelve men in a box refuse to render a verdict of guilty, to my mind is unreasonable. To give that same court power to disbar or suspend for minor breaches of the ethics of his profession, and to halt that power at so grave a breach, to my mind is absurd. Now the law abhors absurdity. And yet to that complexion we must come if my learned brother’s conclusion be correct. I pass no opinion on the question whether the construction put upon our statutes by him is the only allowable one, but accept his views to that effect for the purposes of this dissent, and put my dissent on the ground of the lack of legislative power to take away the inherent power of a court to disbar — power exercised by nisi prius and appellate courts since the memory of ma,n runneth not to the contrary, as pointed out and *409abundantly shown'by the opinion of my Brother "Wood-son. That power does not have its origin in a legislative grant, hence could not get its quietus there.
One observation more: Is it thinkable that the Legislature in dealing with the subject of disbarments intended to put it out of the power of a court of justice to disbar an attorney who was too shrewd and cunning to be technically convicted of an offense if so be that he managed to range high in offenses against the law and ethics of his profession? Is the law of disbarment a web through which big flies break and little ones are caught? Was that legislation in the interest of disreputable attorneys or was it in the interest of the general public and the dignity and righteousness of courts? Nay, more, may an attorney become so picturesque in his monumental and blazing indiscretions that the lawmaker shall be held to evince solicitude and care to keep him in office, as a dead fly in the ointment of jurisprudence? The idea, amuses me as curious, but does not convince.
The judgment should' be affirmed. Hence I concur in the views of my Brother WoodsoN and dissent from the conclusion of my Brother Graves.
Walker, J., concurs in these views.